Citation Nr: 0712483	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  02-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial increased evaluation for bowel 
incontinence associated with degenerative disc disease of the 
lumbar spine, currently rated as 10 percent disabling.

3.  Entitlement to an initial compensable evaluation for 
bladder incontinence associated with degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing before the Board in August 2003.  The 
issue of entitlement to an increased disability rating for 
lumbar spine disability was remanded in May 2004.

By rating decision in December 2006, separate ratings were 
assigned for bowel incontinence and bladder incontinence as 
associated with the veteran's service-connected degenerative 
disc disease of the lumbar spine.  Given that these 
neurological manifestations are part and parcel to the 
fundamental question of this appeal, namely the overall 
disability picture of the veteran's service-connected lumbar 
spine, they have been included as issues set out above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Per the May 2004 Remand, the veteran underwent a VA 
examination of the lumbar spine in June 2004.  Despite the 
examiner's findings that the veteran's lumbar spine 
disability had increased in severity, the examiner failed to 
opine on whether the veteran has incapacitating episodes, and 
also failed to comment specifically on whether the veteran 
suffers additional limitation of motion due to pain, 
weakness, fatigability, incoordination, or pain on movement 
of joint.  Moreover, both the March 2002 and June 2004 
examiners noted that the veteran has reported pain and 
decreased sensation in the lower left extremity, but both 
failed to account for such reported symptomatology.  Thus, 
the Board finds that the veteran should be scheduled for 
another VA examination to assess the severity of his lumbar 
spine disability.

As noted, the issues of entitlement to higher assignable 
ratings for service-connected bowel and bladder incontinence 
have been added as issues on appeal.  Such neurological 
symptomatology is secondary to his service-connected lumbar 
spine disability, thus such issues are inextricably 
intertwined with the issue of entitlement to an increased 
disability rating for lumbar spine disability, especially in 
light of the fact that the veteran's increased rating claim 
was filed in October 2000, and service connection was granted 
for bladder and bowel incontinence only effective June 2004.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his lumbar spine 
disability.  It is imperative that the 
claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  All clinical and 
special test findings should be clearly 
reported, and pertinent orthopedic and 
neurological findings should be reported 
to allow for application of both old and 
new rating criteria for disability of the 
spine.  The examination of the thoracic 
spine should include range of motion 
studies.  With regard to range of motion 
testing, the examiner should report at 
what point (in degrees) that pain is 
elicited as well as whether there is any 
other functional loss due to weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
report any specific information as to the 
frequency and duration of incapacitating 
episodes in the past 12 months, and a 
description of all neurologic 
manifestations, to include, but not 
limited to, radiating pain into an 
extremity, and bowel or bladder 
impairment.  The examiner should also 
specifically state if ankylosis and 
muscle spasm are present.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.

2.  After completion of the above, the RO 
should review the expanded record with 
regard to all three issues.  The veteran 
and his representative should then be 
furnished an appropriate supplemental 
statement of the case addressing all 
three issues and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




